t c summary opinion united_states tax_court charles mellor hargreaves and karima hargreaves commissioner of internal revenue respondent petitioners v docket no 29208-11s filed date charles mellor hargreaves and karima hargreaves pro sese shannon edelstone for respondent summary opinion haines judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and a sec_6662 a accuracy-related_penalty of dollar_figure after concessions by respondent the issue sec_3 for decision are whether petitioners are entitled to deduct an additional dollar_figure of interest for and whether petitioners are liable for the sec_6662 accuracy-related_penalty for background some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in california at the time their petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for and rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar when they petitioned this court petitioners did not dispute the receipt of dollar_figure of interest_income from ing direct set out in the notice_of_deficiency and they have thereby conceded the issue pursuant to rule b respondent concedes a qualified_residence_interest deduction of dollar_figure for petitioners timely filed a self-prepared form_1040 u s individual_income_tax_return and claimed a qualified_residence_interest deduction of dollar_figure the notice_of_deficiency mailed to petitioners allowed a qualified_residence_interest deduction of dollar_figure consisting of dollar_figure and dollar_figure paid to bank of america and the first federal bank of california first federal respectively but denied the remaining dollar_figure of interest petitioners claimed for in petitioners purchased a home in los gatos california for dollar_figure they paid dollar_figure cash as a downpayment and borrowed the remainder of the purchase_price approximately dollar_figure from first federal the loan petitioners received from first federal was called a negative amortization loan a loan offered to a purchaser to pay a lower interest rate than the actual interest rate which is based on an adjustable index the difference between the amount of interest petitioners pay to first federal and the amount of actual interest accrued is the bank’s margin in a negative amortization loan petitioners received a substitute form_1098 mortgage interest statement from first federal for the form_1098 categorized interest_paid to first federal as gross interest_paid of dollar_figure interest shortage of dollar_figure and net interest_paid of dollar_figure petitioners deducted the gross interest_paid of dollar_figure plus dollar_figure paid to bank of america or dollar_figure on their federal_income_tax return the form_1098 defined gross interest_paid as t otal interest_paid on your mortgage loan it defined interest shortage as a mount of interest charged to your account but remaining unpaid by you after each installment has been applied this may have resulted in an increase in your principal balance and net interest_paid was calculated by subtracting the interest shortage from the gross interest_paid petitioners paid dollar_figure of interest to first federal in the interest shortage of dollar_figure was added to the principal of the loan the beginning balance of the loan in was dollar_figure and its ending balance was dollar_figure there is no evidence in the record that petitioners paid the interest shortage added as principal to the first federal loan discussion i burden_of_proof deductions including those for qualified_residence_interest are a matter of legislative grace 292_us_435 a taxpayer bears the burden of proving entitlement to any deductions claimed see rule a 503_us_79 there is a dollar discrepancy from rounding ii qualified_residence_interest sec_163 generally allows a deduction for all interest_paid or accrued within the taxable_year on indebtedness sec_163 however no deduction is allowed for personal_interest paid_or_accrued during the taxable_year unless specifically allowed by statute sec_163 among the enumerated items of deductible personal_interest is qualified_residence_interest sec_163 qualified_residence_interest is any interest which is paid_or_accrued during the taxable_year on acquisition_indebtedness secured_by any qualified_residence of the taxpayer and interest_paid or accrued during the taxable_year on home_equity_indebtedness secured_by any qualified_residence of the taxpayer sec_163 acquisition_indebtedness is indebtedness incurred in acquiring constructing or substantially improving any qualified_residence of the taxpayer and is secured_by such residence sec_163 there is no dispute that petitioners’ home is a qualified_residence the parties also agree that petitioners paid qualified_residence_interest during respondent has conceded that dollar_figure was paid but petitioners are claiming dollar_figure the difference of dollar_figure is in dispute petitioners are cash_receipts_and_disbursements_method taxpayers sec_1_461-1 income_tax regs provides that under the cash_receipts_and_disbursements_method of accounting amounts representing allowable deductions shall as a general_rule be taken into account for the taxable_year in which paid payment must be made in cash or its equivalent 107_tc_35 aff’d 141_f3d_403 2d cir smoker v commissioner tcmemo_2013_56 the delivery of a promissory note to satisfy an interest obligation without an accompanying discharge of the note is a mere promise to pay and not a payment in a cash_equivalent 429_us_569 similarly because first federal added interest to petitioners’ principal on their loan petitioners are able to postpone paying the interest due to sometime in the future either over the life of the loan or as part of a balloon payment upon maturity see smoker v commissioner tcmemo_2013_ because the dollar_figure of interest added to petitioners’ principal on their loan was not paid in petitioners are not entitled to a current interest_deduction for the dollar_figure see 70_tc_482 aff’d without published opinion 633_f2d_215 6th cir smoker v commissioner tcmemo_2013_56 iii accuracy-related_penalty under sec_7491 respondent bears the burden of production with respect to petitioners’ liability for any accuracy-related_penalty to meet this burden respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 once respondent sustains his burden of production however petitioners bear the burden of proving that the penalty is unwarranted by establishing an affirmative defense such as reasonable_cause or substantial_authority see id pincite respondent determined that petitioners are liable for an accuracy-related_penalty of under sec_6662 of dollar_figure the penalty applies to any underpayment_of_tax required to be shown on a return that is attributable to negligence or disregard of rules or regulations under sec_6662 negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 however sec_6664 provides that a penalty under sec_6662 will not be imposed on any portion of an underpayment if the taxpayer shows reasonable_cause for such portion and the taxpayer acted in good_faith with respect to such portion mr hargreaves prepared the federal_income_tax return he credibly testified that he reported the interest_deduction using what he thought the form_1098 stated he made a reasonable attempt to comply with the provisions of the internal_revenue_code and established with his testimony that he acted in good_faith therefore we hold that petitioners are not liable for the sec_6662 penalty in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
